PER CURIAM.
The petitions for writ of certiorari were consolidated. We issued the writs and have heard argument of the parties. The issue is identical to the certified question answered by this court in Grubbs v. State, 373 So.2d 905 (Fla.1979).
For the reasons expressed in our opinion in Grubbs, the district court decisions in these eases are quashed to the extent they approve the unilateral granting to law enforcement officers of additional authority to conduct warrantless searches of probationers. These cases are remanded for further proceedings consistent with this opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and SUNDBERG, JJ., concur.